Judgment, Supreme Court, New York County (Luis Ñeco, J., at first speedy trial hearing; Rose Rubin, J., at second speedy trial hearing, trial and sentence), rendered June 8, 1987, convicting defendant, after jury trial, of criminal possession of stolen property in the third degree and sentencing defendant to three years’ probation, unanimously affirmed.
On appeal, defendant contends that the trial court erred in denying his motion to dismiss pursuant to CPL 30.30.
This court concurs with the rulings of the trial court as to excludability of the relevant time periods, with two exceptions. The two-day period from December 9, 1986 to December 10, 1986 was excludable as a reasonable adjournment to allow preparation for further proceedings upon the trial court’s determination of defendant’s first CPL 30.30 motion. (CPL 30.30 [4] [a]; People v Green, 90 AD2d 705.) Additionally, the seven-day period from March 10, 1987 to March 16, 1987 was excludable as attributable to efforts by the People to locate and produce defendant, as conceded by defendant. (CPL 30.30 [4] [a], [c], [g].)
Taking into account the above adjustments, this court finds a total of 168 days chargeable to the People, well within the 181-day limit allowed pursuant to the provisions of CPL 30.30. Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.